Citation Nr: 0908725	
Decision Date: 03/09/09    Archive Date: 03/17/09	

DOCKET NO.  05-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, with neuropathy and retinopathy. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disability, claimed as muscle spasms of the 
back. 

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In a rating decision of May 1976, the RO denied entitlement 
to service connection for diabetes mellitus, as well as for 
muscle spasms of the back.  The Veteran voiced no 
disagreement with the denial of service connection for 
diabetes mellitus, which subsequently became final.  While 
voicing his disagreement with the denial of service 
connection for muscle spasms of the back, the Veteran failed 
to perfect his appeal as to that particular issue.  
Accordingly, that determination also became final.

In a subsequent rating decision of November 2002, the RO once 
again denied entitlement to service connection for diabetes 
mellitus, as well as for a back disability (to include muscle 
spasms of the back).  The Veteran voiced his disagreement 
with that denial of benefits and was issued a Statement of 
the Case, but he subsequently failed to perfect his appeal as 
to either issue.  Accordingly, the November 2002 rating 
decision has also become final.

Since the time of the November 2002 decision, the Veteran has 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found such evidence neither new nor material, 
and the current appeal ensued.

This case was previously before the Board in April 2006, at 
which time it was remanded for additional development.  At 
that time, it was noted that the Veteran had withdrawn from 
consideration the issue of entitlement to service connection 
for defective hearing in the left ear.  The case is now, once 
more, before the Board for appellate review.


FINDINGS OF FACT

1.  In decisions of May 1976 and November 2002, the RO denied 
entitlement to service connection for diabetes mellitus and a 
low back disorder, to include muscle spasms of the back.

2.  Evidence submitted since the time of the RO's most recent 
decision in November 2002 denying entitlement to service 
connection for diabetes mellitus and a low back disability 
(to include muscle spasms of the back) does not relate to an 
unestablished fact, and is of insufficient significance to 
raise a reasonability possibility of substantiating the 
Veteran's current claims.

3.  A chronic foot disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidence of the Veteran's period 
of active military service.

4.  A chronic foot disorder is not in any way causally 
related to a service-connected disability or disabilities.  





CONCLUSIONS OF LAW

1.  The decisions of the RO in May 1976 and November 2002 
denying the Veteran's claims for service connection for 
diabetes mellitus and a low back disorder, to include muscle 
spasms of the back, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the time of the RO's November 
2002 decision denying service connection for diabetes 
mellitus and a low back disorder (to include muscle spasms of 
the back) is new, but not material, and insufficient to 
reopen the Veteran's claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  A chronic foot disorder was not incurred in or aggravated 
by active military service, nor is it in any way proximately 
due to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as those of his spouse, offered during the course of a 
hearing before the undersigned Veterans Law Judge in August 
2005, as well as service treatment records, Social Security 
Administration (SSA) reports, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The Veteran in this case seeks service connection for a low 
back disability and diabetes mellitus, as well as for a 
bilateral foot disorder.  In pertinent part, it is contended 
that the Veteran's diabetes mellitus and low back disability 
had their origin during his period of active military 
service.  It is further contended that the Veteran's current 
bilateral foot disorder is in some way proximately due to, 
the result of, or aggravated by his diabetes mellitus.

Legal Criteria

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  38 C.F.R. 
§ 3.310 (2008); see also Allen v. Brown, 7 Vet. App. 439, 446 
(1995). 

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and Material Evidence

As regards the Veteran's claims for service connection for 
diabetes mellitus and a low back disorder (claimed as muscle 
spasms of the back), the Board notes that, in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently, because they rest on different factual bases.  

In the case at hand, at the time of the previous May 1976 and 
November 2002 rating decisions, the RO denied entitlement to 
service connection for diabetes mellitus and a low back 
disability (to include muscle spasms of the back).  Moreover, 
the Veteran's current claims and accompanying evidence 
reflect essentially those very same disabilities.  Under the 
circumstances, the Board is of the opinion that the Veteran's 
current claims are, in fact, based on the very same diagnoses 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.

In the present case, at the time of the prior May 1976 rating 
decision, it was noted that, in May 1965, during the 
Veteran's period of active military service, he was treated 
with hot moist packs and massage to the lower back for a 
problem described as tightness and sensitivity in the erector 
spinae.  However, while the Veteran was given an appointment 
for followup treatment, he subsequently failed to report.  
Significantly, the Veteran's service separation examination 
showed no evidence whatsoever of any low back disability.  
Further noted at the time of the May 1976 rating decision was 
that, during a period of VA hospitalization in December 1975, 
the Veteran's blood sugar was 350, with a urine showing "4+" 
glucose.  At that time, the Veteran was placed on NPH Insulin 
beginning with 30 units daily.  However, while the Veteran's 
blood sugar stabilized, he continued to show some 
fluctuations, culminating in a diagnosis of "brittle 
diabetic."  Based on the aforementioned, the RO determined 
that any low back problem encountered in service was acute 
and transitory in nature, and resolved without residual 
disability.  Also concluded was that the Veteran's diabetes 
mellitus did not have its origin during the Veteran's period 
of active military service.  Those determinations were 
adequately supported by and consistent with the evidence then 
of record, and are now final.  

At the time of a subsequent rating decision in November 2002, 
the RO continued its denial of service connection for 
diabetes mellitus and a low back disability (to include 
muscle spasms of the back).  As part of that decision, the RO 
noted that service connection for diabetes mellitus had 
previously been denied in a rating decision of May 1976, 
essentially on the basis that diabetes mellitus was not shown 
in service, or to a compensable degree within the first year 
following service discharge.  Also noted was that service 
connection for a chronic low back disability had likewise 
been denied in May 1976, essentially on the basis that no 
such disability was shown at the time of the Veteran's 
separation from service, or on subsequent VA examination.  In 
denying service connection for diabetes mellitus, the RO 
found that recently submitted private and VA treatment 
reports showed only a diagnosis of and treatment for Insulin-
dependent diabetes mellitus, with no demonstrated 
relationship between that disability and the Veteran's period 
of active military service.  The RO further determined that 
recently submitted evidence was negative for any evidence of 
a disorder of the lower back.  Based on such findings, the RO 
concluded that new and material evidence had not, in fact, 
been submitted sufficient to reopen the Veteran's previously 
denied claims.  Once again, that determination was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence received since the time of the RO's most recent 
decision in November 2002, consisting, for the most part, of 
SSA, VA and private treatment records and examination 
reports, and the testimony of the Veteran and his spouse at 
the time of a hearing before the undersigned Veterans Law 
Judge in August 2005, while "new" in the sense that it was 
not previously of record, is not "material."  More 
specifically, while on various occasions, the Veteran has 
been described as suffering from lumbar muscle strain and/or 
pain, there is no indication that such pathology had its 
origin during the Veteran's period of active military 
service.  Moreover, while at various times, the Veteran has 
received diagnoses of both Type II (adult-onset) and Type I 
(brittle) diabetes mellitus, there is no indication that the 
Veteran's diabetes had its origin during, or is in any way 
related to, his period of active military service.  
Significantly, while on one occasion, the Veteran indicated 
that he had "served in the Republic of Vietnam for more than 
one day," there is absolutely no evidence that, at any time 
during the Veteran's period of active military service, he 
served in the Republic of Vietnam.  Accordingly, the Veteran 
is not entitled to the "presumption" of service connection 
for Type II diabetes mellitus applicable to Veterans who have 
had actual service in Vietnam.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the RO's most recent decision in 
November 2002 does not constitute new and material evidence 
sufficient to reopen the Veteran's previously-denied claims.  
This is to say that, by itself, or when considered with 
previous evidence of record, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claims.  Accordingly, the Veteran's appeal as 
to the issues of service connection for diabetes mellitus and 
a low back disability (to include muscle spasms of the back) 
must be denied.  

Service Connection

Turning to the issue of service connection for a bilateral 
foot disorder, the Board notes that service treatment records 
are entirely negative for any such pathology.  In point of 
fact, at the time of a service separation examination in June 
1966, the Veteran's feet were entirely within normal limits, 
and no pertinent diagnosis was noted. 

The earliest clinical indication of the potential presence of 
a chronic foot disability is revealed by a VA record of 
hospitalization dated in 1975, almost 10 years following the 
Veteran's discharge from service, at which time there was 
noted a complaint of cramping and "heat" in the Veteran's 
feet, consistent with a diagnosis of "possible neuropathy."  
Significantly, based on the evidence of record, the Veteran 
currently suffers from peripheral neuropathy of his lower 
extremities (including his feet), apparently the result of 
nonservice-connected diabetes mellitus.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current foot disability, 
first persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  The preponderance of the evidence 
weighs against the Veteran's claim and is not in equipoise.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Accordingly, service connection for that 
disability must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
June and September 2004, and in May 2006.  In those letters, 
VA informed the Veteran that, in order to reopen his claims 
(for service connection for diabetes mellitus and a low back 
disability, including muscle spasms of the back), new and 
material evidence was needed.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA also told the Veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that he could obtain 
private records himself and submit them to VA.  The veteran 
was also generally informed of disability ratings and 
effective dates, if service connection had been granted.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, Social Security 
Administration reports, as well as both VA and private 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for diabetes mellitus is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a chronic low back disability, to include 
muscle spasms of the back, is denied.

Service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


